—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Sampson, J.), entered December 6, 2011, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on a piece of cardboard that was on the floor of the defendants’ premises.
On their motion for summary judgment dismissing the complaint, the defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the piece of cardboard was not an inherently dangerous condition and was readily observable by the reasonable use of the plaintiff’s senses (see Schoen v King Kullen Grocery Co., 296 AD2d 486 [2002]; see also Leib v Silo Rest., Inc., 26 AD3d 359 [2006]). Contrary to the plaintiff’s contention, the Supreme Court properly considered the transcripts of the parties’ depositions (see Boadu v City of New York, 95 AD3d 918, 918-919 [2012]). In opposition, the plaintiff failed to raise a triable issue of fact. Therefore, the Supreme Court properly granted the defendants’ motion.
The parties’ remaining contentions are academic in light of our determination. Dillon, J.P., Chambers, Hall and Hinds-Radix, JJ., concur.